PER CURIAM.
Appellant appeals the trial court’s modification of his probation upon it finding that he had violated two conditions thereof by:
Violating Condition (4) in that on May 2, 1981, the aforesaid was in possession of a firearm, to wit: a Remington 1100 shotgun.
Violating Condition (5) in that the aforesaid violated the law by his arrest on May 22, 1981, for the offense of grand theft.
The evidence is insufficient to support a modification based on a violation of Condition (5). However, there is sufficient evidence to modify on the basis of a violation of Condition (4). Therefore, we affirm the modification on that ground.
AFFIRMED.
McCORD, ERVIN and SHAW, JJ., concur.